194 F.2d 707
Jennie STULL, Plaintiff-Appellant,v.Oscar R. EWING, Federal Security Administrator, Defendant-Appellee.
No. 87, Docket 22033.
United States Court of Appeals Second Circuit.
Argued Jan. 16, 1952.Decided Feb. 5, 1952.

Richard J. Stull, New York City, for plaintiff-appellant.
Holmes Baldridge, Asst. Atty. Gen., Myles J. Lane, U.S. Atty., New York City, Edward H. Hickey, William J. Holloway, Jr., Attorneys, Department of Justice and Leonard B. Zeisler, Attorney, Federal Security Agency, all of Washington, D.C., of counsel, for defendant-appellee.
Before AUGUSTUS N. HAND and CLARK, Circuit Judges, and BRENNAN, District Judge.
PER CURIAM.


1
Affirmed on opinion of Rifkind, J., 102 F. Supp. 927.